Citation Nr: 0314509	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  01-09 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right paracentral 
herniated discs, located at T11-T12.

2.  Entitlement to service connection for lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1989 to July 1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Entitlement to service connection for right paracentral 
herniated discs, located at T11-T12, is the subject of the 
remand portion of this decision.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's service connection for a lumbar spine disorder 
claim has been developed.

2.  The veteran sought medical treatment following a slip on 
oil while working in an airplane hanger in September 1994.

3.  The evidence of record first reveals a lower lumbar spine 
disorder in August 2000, over five years after the veteran's 
discharge from active duty.

4.  Competent medical evidence etiologically links her 
current lumbar spine disorder to her September 1994 fall 
while on active duty.


CONCLUSION OF LAW

A lower spine disorder was incurred on active duty.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that her lower lumbar spine disorder is 
of service origin and that service connection for that 
disability is appropriate.  She specifically alleges that 
this disability resulted from a fall while washing an 
aircraft wing while on active duty.

The report of the veteran's service entrance examination 
shows that her back was clinically evaluated as normal.  A 
January 1994 Emergency Room Report reflects that the veteran 
presented with back pain, but this back pain was in 
connection with a stone in the left ureter, and a diagnosis 
of urolithiasis.  A September 1994 service medical record 
indicates that she sought treatment for left hip pain 
following a slip on oil while working in an airplane hanger.  
November 1994 service medical records show that she had mild 
tenderness at the left sacroiliac joint, while February 1995 
records again show treatment for left hip pain.  

After service, in December 1995, a private physician 
diagnosed the veteran with left hip pain.  The diagnosis 
letter states the "patient presents with signs and symptoms 
which seem to be consistent with that of a left sacral iliac 
joint dysfunction with significant irritation of the 
piriformis and sacrotuberous ligament.  She presents with 
asymmetry of the pelvis, with an anterior rotations of the 
left ilium."  The diagnosis letter reveals that light touch 
sensation seemed to be intact within the L2-S1 dermatomes and 
manual muscle testing for the muscle groups falling into the 
L2-S1 myotomes revealed 5/5 strength.  The December 1995 
letter reports the history of the veteran's "left hip pain" 
started with mild symptoms "after having a baby in June 1983 
(sic)."  In her VA Form 9 substantive appeal, the veteran 
points out the "1983" in the December 1995 letter is 
"probably a typo."  The Board agrees.  The medical record 
indicates the veteran gave birth to a child in 1993, not 
1983.

In March 1999, the veteran sought treatment for lower back 
pain radiating from her right leg.  The VA outpatient 
treatment record indicates a diagnosis involving the sacral 
region, not the lower lumbar spine.  In May 1999, the VA 
outpatient treatment record indicates the veteran had full 
range of motion of her back that caused "pain in the lumbar 
area."  The outpatient treatment record further reflects 
magnetic resonance imaging (MRI) of the spine was necessary.  
The medical evidence reveals the MRI was conducted, and, the 
June 1999 MRI revealed a small right paracentral herniated 
disc at T11-T12 with degenerative disc disease.  The VA 
outpatient treatment record indicates the veteran was 
notified of the results of her MRI in August 1999.

Additionally, a March 1999 VA radiology diagnostic report for 
the lumbar spine reports of a normal lumbar spine, and 
states, "the vertebral body heights and alignment are 
normal.  No abnormality determined."  An August 2000 VA 
progress note states the veteran had full and painless range 
of motion of the lumbar spine and accessed her as appearing 
to have "derangement in her lumbar spine, probably in the 
L5-S1 junction."  The December 2000 progress note indicates, 
"disc disease in the lumbar spine at L4-5."  Therefore, the 
medical evidence first demonstrates a lower lumbar spine 
disorder in August 2000, over five years after the veteran's 
discharge from service.
 
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).  A determination of service connection 
requires a finding of the existence of a current disability 
and an etiologic relationship between that disability and an 
injury or disease incurred in service.  Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  Absent any independent supporting clinical 
evidence from a physician or other medical professional, 
"[t]he veteran's own statements expressing his belief that 
his disabilities are service connected . . . are not 
probative."  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

In the instant case, the December 2000 VA examination report 
reflects that the VA physician discussed if the veteran's 
lower lumbar spine disorder is related to her service.  The 
report reflects, "It is impossible to say with any certainty 
that her trauma did or did not play a role in her 
degenerative disc disease of the...lumbar spine.  Clearly, 
trauma such that has been described by history could have 
played a role and certainly may have been an aggravating 
factor."  Moreover, the September 2002 VA examination report 
reflects an impression of chronic lumbar strain with a 
history of injury.  After examining the veteran and reviewing 
her claims folder, the examiner indicated that the veteran 
likely sustained an injury to the lower back region while on 
active duty with chronic lumbar strain, and the veteran's 
current lower back complaints were related to the old injury.  
In short, the evidence of record reveals that competent 
medical evidence etiologically relates the veteran current 
lumbar spine disorder, first diagnosed after service, to an 
in-service injury.  Accordingly, service connection is 
warranted for a lumbar spine disorder.

Finally, the claims folder shows that through correspondence, 
the rating decision, and the statement of the case (SOC), the 
veteran has been notified of the evidence necessary to 
substantiate her service connection for a lumbar spine 
disorder claim.  Sufficient evidence for an equitable and 
favorable decision was associated with her claims folder.  As 
the entire benefit sought on appeal vis-à-vis this issue has 
been granted, there has been no prejudice to the veteran for 
reviewing her claim, including reviewing evidence developed 
by the Board.


ORDER

Service connection for a lumbar spine disorder is granted.



REMAND

In September 2002, the Board conducted additional development 
of evidence.  The veteran was afforded a VA examination.  The 
United States Court of Appeals for the Federal Circuit has 
recently invalidated the regulations that empowered the Board 
to consider additional evidence without prior RO review in 
the absence of a waiver of such review by the veteran or her 
representative.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).  The veteran has not 
waived RO consideration of the additional evidence.

Accordingly, this case is REMANDED for the following action: 

The RO should readjudicate the 
veteran's claim for service 
connection for right paracentral 
herniated discs, located at T11-T12, 
in light of the evidence received 
since the October 2001 SOC.  If the 
claim remains denied, the RO should 
issue a Supplemental SOC (SSOC) to 
the veteran and her representative 
before the case is returned to the 
Board.  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits since October 
2001, to include a summary of the 
evidence, including the September 
2002 VA examination report.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


